Title: To Thomas Jefferson from Albert Gallatin, 25 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     For information
                  
                  The seizure at Michillimakc. which was ordered to be restored, and is alluded to in the letter of the collector of Miami, is that in 1802 of the goods of Sr. Alexr. M’Kenzie which had been landed at the portage of St. Mary’s falls, and was restored on the application of the British Minister.
               